Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 03/07/2022. Claims 1 and 9 have been amended. Claim 21 is newly added. Thus, claims 1-21 are currently pending in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (U.S Publication No. 2014/0191568 A1) in view of Kuisma et al. (U.S Publication No. 2018/0226938 A1), and in further view of Gu et al. (U.S Publication No. 2017/0077837 A1).
 Regarding claim 1, Partovi discloses a method for wirelessly providing power to an underwater light emitting diode (LED), the method comprising: receiving, with a wireless power transmitter, an input voltage via a cable (the cable connected to Vin, and includes inductances L1 and L2 via the transformer and provides an AC voltage, see fig.3, section 0036 and 0055), the input voltage being an alternate current (AC) voltage (section 0036 and 0055) and having a first frequency (section 0100): rectifying the input voltage with a first rectifier (the bridge rectifier, see fig.3) to generate a first rectified voltage at an output of the first rectifier (section 0056 and 0110), wherein a first filtering capacitor (C1, fig.3) is coupled to the output of the first rectifier (as shown in fig.3); powering a driver (the left part of the circuit as shown in fig.3) with the first rectified voltage, the diver having an output coupled to a first resonant tank that comprises a transmitting coil (L1, fig.3);
wirelessly transmitting power by driving the first resonant tank with the driver with a driving voltage at a second frequency (section 0052);
receiving the wirelessly transmitted power with a second resonant tank of a wireless power receiver to generate a receiver voltage, the second resonant tank comprising a receiving coil (L2, fig.3);
rectifying the receiver voltage with a second rectifier (Bridge rectifier, fig.3) to generate a second rectified voltage at an output of the second rectifier, wherein a second filtering capacitor (C3, fig.3) is coupled to the output of the second rectifier (as shown in fig.3); generating a direct current (DC) voltage from the second rectifier voltage with a switched-mode power supply (SMPS) (Optional switch, fig.30; and powering the LED with the DC voltage (section 0189).
Partovi fails to specifically disclose wherein the driving voltage has a sinusoidal envelope al the first frequency and approximates a square-wave at the second frequency as claimed.
However, Kuisma teaches of device wherein the device comprising a conversion circuit converts a sinusoidal signal to a square wave with higher frequency (section 0079).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Partovi’s to have Kuisma’s device because Kuisma provides the motivation it can stabilize the amplitude of the mechanical vibration by adjusting the frequency different (section 0023).
Partovi and Kuisma fail to specifically disclose wherein the first filtering capacitor being a non-electrolytic capacitor as claimed.
However, Gu teaches of device wherein the device can use non-electrolytic capacitor for filtering (section 0011).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Gu’s into Partovi’s and Kuisma’s because Gu provides the motivation it can lead to potentially large increase in power density with longer life (section 0011).
Regarding claim 3, the method of claim 1, Gu further teaches wherein the first filtering capacitor is a ceramic capacitor (section 0011).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Gu’s into Partovi’s and Kuisma’s because Gu provides the motivation it can lead to potentially large increase in power density with longer life (section 0011).
Regarding claim 6, the method of claim 1, Partovi further discloses the method further comprising performing power factor correction with the SMPS (as shown in fig.3).

Regarding claim 13, the method of claim 7, Partovi further discloses the method further comprising transmitting data from the wireless power receiver to the wireless power transmitter using radio, ultrasound, or infrared communication (as shown in fig.9).
Regarding claim 21, the method of claim 1, Partovi further discloses a method as shown above.
Partovi and Kuisma fail to specifically disclose wherein the first filtering capacitor being a non-electrolytic capacitor as claimed
However, Gu teaches of device wherein the device can use non-electrolytic capacitor for filtering (section 0011).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Gu’s into Partovi’s and Kuisma’s because Gu provides the motivation it can lead to potentially large increase in power density with longer life (section 0011).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (U.S Publication No. 2014/0191568 A1) in view of Kuisma et al. (U.S Publication No. 2018/0226938 A1) and Gu et al. (U.S Publication No. 2017/0077837 A1), and further view of Suryanarayana et al. (US 2018/0166881 A1).
Regarding claim 2, the method of claim 1, Partovi further discloses a method as shown above.
Partovi and Kuisma and Gu fail to specifically disclose the method further comprising providing AC power to the cable with a transformer that is coupled to mains. as claimed.
However, Suryanarayana teaches of device wherein there is a transformer (103) that is couple to mains (as shown in fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Suryanarayana’s into Partovi’s and Kuisma’s and Gu’s because Suryanarayana provides the motivation it can measure electric characteristics of the input power and output power, and output a desired voltage of the power from input voltage to power the circuit properly (section 0006).
Regarding claim 5, the method of claim 1, Partovi further discloses a method as shown above.
Partovi and Kuisma and Gu fail to specifically disclose the method further comprising powering a controller with the first rectified voltage via a first diode as claimed.
However, Suryanarayana teaches of device wherein powering a controller (125, fig. 1) with the first rectified voltage via a first diode (113, as shown in fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Suryanarayana’s into Partovi’s and Kuisma’s and Gu’s because Suryanarayana provides the motivation it can measure electric characteristics of the input power and output power, and output a desired voltage of the power from input voltage to power the circuit properly (section 0006).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Partovi (U.S Publication No. 2014/0191568 A1) in view of Kuisma et al. (U.S Publication No. 2018/0226938 A1) and Gu et al. (U.S Publication No. 2017/0077837 A1), and in further view of (JP 2002009566 A hereinafter refer to as ‘566).
Regarding claim 4, the method of claim 1, Partovi further discloses a method as shown above.
Partovi and Kuisma and Gu fail to specifically disclose wherein the first filtering capacitor has a capacitance between 1 µF and 100 µF as claimed.
However, ‘566 teaches of device wherein the capacitance for one of the capacitors is 30 µF (SOLUTION).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘566’s into Partovi’s and Kuisma’s and Gu’s because ‘566 provides the motivation it can reduce device to a size of chip capacitor and to provide a portable telephoneset (SOLUTION).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Partovi (U.S Publication No. 2014/0191568 A1) in view of Kuisma et al. (U.S Publication No. 2018/0226938 A1) and Gu et al. (U.S Publication No. 2017/0077837 A1), and in further view of Forood et al., (US 10,983,153 B1).
Regarding claim 14, the method of claim 1, Partovi further discloses a method as shown above.
Partovi and Kuisma and Gu fail to specifically disclose wherein the wireless power transmitter and the wireless power receiver are located within a pool wall as claimed.
However, Forood teaches of device wherein the wireless power transmitter and the wireless power receiver are located within a pool wall (as shown in fig.1A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Partovi’s and Kuisma’s and Gu’s as Forood’s because Forood provides the motivation it can protect against electric shock drowning or injury to swimmers and other persons when completely or partially immersed in a swimming pool, spa, hot tub, bathtub, fountain or other structure containing or immersed in water (col.1, lines 14-19).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ueta, (US 2019/0329653 A1), in view of Kuisma, (US 2018/0226938 A1)
Regarding claim 20, Ueta discloses a device comprising: a wireless power transmitter having an input terminal configured to receive an input voltage (AC, section 0025) via a cable (L1, fig.1), the input voltage being of an alternate current (AC) type (section 0025) and having a first frequency (section 0025), the wireless power transmitter comprising: a transmitting coil (21), a rectifier (24a) having an input coupled to the input terminal, the rectifier configured to generate a first rectified voltage at a first
node, a first filtering capacitor (24g, fig.1) coupled to the first node, and a driver (24c, fig.1) configured to drive the transmitting coil with a driving voltage at a second frequency to wirelessly transmit power, the second frequency being higher than the first frequency (section 0022).
Ueta fails to specifically disclose wherein the driving voltage has a sinusoidal envelope ai the first frequency and approximates a square-wave at the second frequency as claimed.
However, Kuisma teaches of device wherein the device comprising a conversion circuit converts a sinusoidal signal to a square wave with higher frequency (section 0079).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ueta’s to have Kuisma’s device because Kuisma provides the motivation it can stabilize the amplitude of the mechanical vibration by adjusting the frequency different (section 0023).
Response to Arguments
Applicant's arguments filed on 03/07/2022 have been fully considered but they are not persuasive. 
First, in response to applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “the claim describes a method for powering an underwater LED which is clear from the preamble and the last claim element. Since the underwater LED is mentioned in the body of the claim the preamble carries patentable weight. However, none of the references shows a method for powering an underwater LED.” When reading the preamble in the context of the entire claim, the recitation “a method for powering an underwater LED” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Second, in response to applicant’s arguments in the Remarks, particularly that “the Office Action refers to Figure 3 of Partovi stating that it does not show the following features: receiving an input voltage (with a first frequency), rectifying the input voltage,
 powering a driver with the rectified voltage, and wirelessly transmitting power by driving the first resonance tank with the driver at a second frequency.” The examiner respectfully disagrees with applicant’s argument.
The applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the interferences which one skilled in the art would reasonably be expected to draw
therefrom. In re Preda, 159 USPQ 342 (CCPA 1968). In this case, the examiner submits
that “Partovi discloses receiving, with a wireless power transmitter, an input voltage via a cable (the cable connected to Vin, and includes inductances L1 and L2 via the transformer and provides an AC voltage, see fig.3, section 0036 and 0055), the input voltage being an alternate current (AC) voltage (section 0036 and 0055) and having a first frequency (section 0100): rectifying the input voltage with a first rectifier (the bridge rectifier, see fig.3) to generate a first rectified voltage at an output of the first rectifier (section 0056 and 0110).”
	Applicant is also reminded that during patent examination, the pending claims
must be "given the broadest reasonable interpretation consistent with the specification."
In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969). Further, the
claims are interpreted in light of the specification; limitations from the specification are
not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed.
Cir. 1993). Applicant is also reminded that prior art reference must be considered in its
entirety, i.e., as a whole, including portions that would lead away from the claimed
invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). 
For the reason as stated above, the examiner still maintains the rejections and
makes this office action as final.
Allowable Subject Matter
Claims 7-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter are stated in the previous office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        08/13/2022